 338DECISIONSOF NATIONALLABOR RELATIONS BOARDSetco Well Service Co.andOil, Chemical & AtomicWorkersInternationalUnion, AFL-CIO. Cases23-CA-2772 and 23-CA-2826May 13, 1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 18, 1968, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding, finding the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision with a supporting brief, and theRespondent filed a brief in reply thereto. No excep-tions were filed by the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record herein, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONFANNIE M. BOYLS, Trial Examiner: These con-solidated cases were heard before me on October23 and 24, 1967, at Liberty, Texas. The complaint,as amended, was issued on September 29, 1967,upon charges filed on July 20 and September 6, byOil,Chemical & Atomic Workers InternationalUnion, AFL-CIO, herein called the Union, allegingthat the Respondent, Setco Well Service Co., hadviolated Section 8(a)(I), (3), and (5) of the Na-tional Labor Relations Act, as amended. Respon-dent filed an answer to the complaint, denying thatithad engaged in the unfair labor practices allegedand further putting in issue the question whether itsbusinessmeets the standards established by theBoard for asserting jurisdiction over its business.Subsequent to the hearing, the General Counseland Respondent filed briefs, which have been care-fully considered.Upon the entire record in these cases and frommy observation of the witnesses, I make the follow-ing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is, and has been at all times materialherein, a sole proprietorship doing business underthe trade name and style of Setco Well Service Co.Its principal office and place of business is at SourLake, Texas. It is engaged in the business ofdrilling, workover and production operations in theTexas Gulf Coast petroleum industry.On the basis of stipulations entered into by theparties at the hearing, I find that during the calen-dar year 1966, which is a representative period,Respondent performed services for Pan AmericanPetroleum Corporation valued in the amount of$142,811 and that during the same period PanAmerican, from its Houston, Texas, facilities, soldand delivered goods and materials valued in excessof $50,000 to firms outside Texas and purchasedgoods and materials from firms outside Texasvalued in excess of $50,000, which were deliveredto it at its Houston facilities. On the basis of thesefacts, I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.N.L.R.B. v.Reliance Fuel Oil Corp.,371U.S.224; SienionsMailing Service,122 NLRB 81.II.THE LABOR ORGANIZATION INVOLVEDOn the basis of the undisputed evidence that anumber of Respondent's employees had joined Oil,Chemical & Atomic Workers International Union,AFL-CIO,and designated it to represent them forpurposes of collective bargaining and that it hadsought to bargain with Respondent in the em-ployees' behalf,Ifind that said organization is alabor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICES ALLEGEDA. Introductory StatementRespondent is charged in the complaint with hav-ing unlawfully refused to bargain with the Union;with discriminatorily discharging one of its drillers,Andrew Gillikin, and two of his crewmembers, TexProctor and Leon Rasberry; with granting wage in-creases to discourage union membership; and with171 NLRB No. 54 SETCO WELL SERVICE CO.339interrogations and statementsabout the Union al-leged to be coercive.In issuing the complaint, theGeneral Counsel was apparently proceeding on thetheory that Respondents drillers were not super-visors,asRespondentcontended, but employeeswithin themeaningof the Act. However, on thebasisof the evidence adduced by the GeneralCounsel early in the hearing, it became clear thatthe drillers were supervisors within the meaning ofthe statute, and the Trial Examiner so ruled.Each of the drillers was a member of the Unionand Gillikin was the most active of Respondent'spersonnelin promoting the Union's organizationalcampaign. He was even elected by the employees astheir union representative. This active participationand leadership of a member of Respondent's super-visory personnelin theUnion's organizational cam-pai$n mustbe held to taint the Union's claimedmajority status. It also has a bearing on some of theother issues presented.B. Supervisory Status of the DrillersDuring the period material herein, Respondentwas operatingtwo rigs at wells about I mile apart inthe Spindletop Oil Field at Beaumont. Respon-dent's owner, Leo Grounds, and his tool pusher,Troy Yates,managedand directed the overalloperations. Yates divided his time between the situsof the two wells and Respondent's office in SourLake.In immediatecharge of the operations ateach well was a driller (also called operator) andhis three crewmembersconsistingof a derrickmanand two floormen. The driller operates the powermachinery used in pulling the tubing and rods anddrilling and reworking the wells and his crewmem-berswork under him at his direction. He isfurnished a pickup truck by Respondent and isresponsible for it. He has authority to hire his owncrew andsometimesbrings a crew or some mem-bers of it with him when employed by Respondent.The tool pusher mayscreenapplicants and sendthem to the driller, but the applicant is hired onlyupon being approved by the driller with whom he isto work. The driller also has authority to recom-mend the discharge of his crewmembers and hisrecommendationsin this regard have usually beenfollowed. Upon these undisputed facts, I find thatRespondentsdrillersare supervisors within themeaningof Section 2(11) of the Act.C. The Alleged Refusal To BargainPrior to June 1, when the Union wrote Respon-dentclaimingto represent a majority of its crewsand truckdrivers, and requesting recognition andbargaining,the Union had in fact been designatedas bargaining representative by four of Respon-dent's six employees in the appropriate bargaininjunit, as well as by the two drillers then employed.On June 7 Respondent replied, stating that it had agood-faith doubt of the Union's majority status inan appropriate bargaining unit and suggesting thatthe Union follow the Board's election procedure.Prior to this reply, Respondent's two remaining em-ployees had authorized the Union to representthem.Even if Respondent had known that all its em-ployees had signed union cards, however, I wouldnot feel warranted in finding that Respondent un-lawfully refused to bargain, for the leading roletaken by Gillikin in proselytizing for the Unionraises a realdoubt as to whether the Union wasdesignated by an uncoerced ma ority of Respon-dent's employees. Mere membership of supervisorsin a union composed principally of employees willnot normally tend to taint the majority status butGillikin was not merely a member. He took a lead-ing role in the organizational campaign. GillikinquitRespondent's employment about February 1and returned on April 15, 1967. Even beforereturning to Respondent's employment and whileemployed in a supervisory capacity by another em-ployer, Cheeney, he drove one member of his crew,Proctor (who followed him back to Respondent'semploy on April 15), to aunionmeeting and so-licited him to join. Proctor did join on the samenight Gillikin joined. Later Gillikin was elected byRespondent's employees as their union commit-teeman and as such he worked closely with theUnion's International representative in efforts to or-ganize allof Respondent's employees. In these cir-cumstancesthe record does not support a findingthat the Union had been freely chosen by a majori-ty of Respondent's employees in the appropriateunit either at the time the Union requested recogni-tion or at the time Respondent denied it. The al-legation that Respondent violated Section 8(a)(5)of the Act will therefore be dismissed.D. The Alleged Coercive Interrogation andStatementsIn considering whether certain conduct of ToolPusher Yates was unlawfully coercive, two factors,inmy view, are of controlling significance: (1) alack of any showing of union animus on the part ofRespondent and (2) the fact that most of Yates'conduct complained of was in connection with con-versations with a fellow supervisor, Driller Gillikin.'Specifically, the Union,in its letter,claimed to representa majority ofRespondent's "hourly paid oil field service crews, oil well work-over crews.oilwell drilling crews, oil field maintenancecrews, shop crews andtruckdrivers" and it requested recognitionas exclusive bargaining agent"for the employees in the unit describedabove." Respondent, citing Sec-tion 14(a) of the Act,contends that it cannotbe held to have unlawfullyrefused to bargain with the Union because, among other reasons,the Unionrequested bargaining in a unit which included supervisors,an inappropriateunit I need not and do not decide that question because, for the reasonsstated hereinafter, I am not satisfied that the Union represented an un-coerced majority of Respondent's employees353-177 0 - 72 - 23 340DECISIONSOF NATIONALLABOR RELATIONS BOARDNot only is there no evidence that Respondent har-bored any ill feelings toward the Union but there is,on the contrary, the undisputed and creditedtestimony of Driller Gillikin that Leo Grounds,Respondent's owner, "seemedfavorable" to theUnion and had remarked to Gillikin that "he was100 percent for it." Against this background,Yates questioning of Gillikin as to whether he hadjoined the Union, his inquiries from time to timeabout how the Union was progressing, and hisquestion to Gillikin upon one occasion as to howone could go aboutdismissing aman who belongedto the Union if one wanted to get rid of him wouldbe of a doubtful coercive nature even if Gillikin hadnot been a supervisor, as I have found he is. ClearlyRespondent had a legal right to question its super-visory personnel in this manner. Likewise permis-sive and lawful was Yates'statementto Gillikin thathe would have to take a union sticker off Respon-dent's truck, which was in Gillikin's custody, orRespondent would have to get rid of Gillikin. Inorder to preserve its neutrality, Respondent mostcertainly had a right, if not a duty, to prevent itstruck being used as a medium for assisting theUnion in its organizationalcampaign.The Union held meetings almost every week onFriday nights. In June, during the period of approxi-mately a month after Yates was hired by Respon-dentas itstool pusher, Yates would usually ask oneor a group of employees on the Saturday followingthe union meeting, "How was the meeting lastnight?" or something to similar effect. On one oc-casion, July 1, while driving employee Rasberryhome from his rig in Spindletop and the subject ofthe Union came up for discussion, Yates remarkedthat "he didn't think the Union would go through."I find nothing unlawful in this expression of opinionabout the Union's success. Nor, under the circum-stances of this case, do I find unlawful the casualinquiriesabout how the union meetings wereprogressing. Had Respondent displayed a hostile at-titude toward the Union or engaged in a course ofunfair labor practices, such inquiries might properlybe construed by employees as motivated by a desireto obtain information to be used against them, andtherefore coercive, but here, with supervisors them-selves attending the meetings and one of thembeing a union leader, and top management display-ing a friendly attitude toward the Union, no suchcoercive intent or effect may properly be inferred.E.The Alleged Discriminatory DischargesWhen Driller Gillikin and his derrickman,Proctor, returned to Respondent's employment onApril 15, after having previously quit about Febru-ary 1, 1967, they were assured by Tomlinson, whowas then the tool pusher, that Respondent would beable to furnish them with as much as 40 hours aweek of work. Respondent was unable to do so,however, and Gillikin, after first complaining toTool Pusher Yates about the matter, announced onFriday, June 30, that he was quitting because hewas not getting enough work. Yates told him thatthere was work for him to do on the following day,July 1, and Gillikin changed his mind about quittingthat Friday and worked the next day.After work that day, Saturday, July 1, as Yateswas driving one of Gillikin's floor hands, Rasberry,home, Yates made some uncomplimentary remarksabout Gillikin and his derrickman, Proctor, andstated that they would not be working Mondaymorning. Rasberry sought out Gillikin that nightand repeated what Yates had said to him. Gillikin,in an angry mood, put in a long distance telephonecall to owner Grounds who was vacationing at abeach cottage and could be reached only by a mes-senger summoning him to a store telephone used byGrounds for emergency purposes. Later that nightboth Gillikin and Rasberry talked to Yates. Yatesdenied having earlier told Rasberry that Gillikinand Proctor would be fired on the following Mon-day morning. The conversation ended with bothYates and Rasberry calling each other liars.Rasberry told Gillikin that he was going fishing onMonday and would not be at work. He did not, infact, report for work. 2There is considerable confusion and inconsisten-cy in the testimony of the witnesses as to what wasactually said and done. I am inclined to believe thatthere was a misunderstanding among the partiesrather than a deliberate attempt by any of them tomisrepresent what happened. The testimony of Gil-likin and Proctor would indicate that they and therest of Gillikin's crew were discharged by Yates onthe following Monday morning allegedly for thereason that they had caused Grounds needlessly tobe summoned from his beach house to the storetelephone. It is clear that Gillikin informed othermembers of his crew that all of them had been firedby Yates. Although Yates did not testify, Grounds,with supporting witnesses, gave testimony indicat-ing that Gillikin and his crew had quit their jobsbecause Respondent would not guarantee them 40hours a week of work. I need not and do notresolve these inconsistencies because, even assum-ing the men were discharged and under the circum-stances testified to by them, there is just noevidence to warrant an inference that the unionmembership or activities of Gillikin or any othermembers of his crew had anything to do with theterminations. One member of the crew, Frels, askedif he could keep working and was permitted to doso. I find on the basis of all the evidence that theterminations of Gillikin, Proctor, and Rasberrywere not in violation of Section 8(a)(3) or (1) oftheAct. I therefore do not reach the questionwhether, because of his supervisory status, Gil-likin's termination would have been lawful even ifdiscriminatory motivation had been shown.The above findings are based on the testimony of Gillikin, Proctor,Rasberry, and Grounds SETCO WELL SERVICE CO.341F.The Wage IncreasesIt is undisputed that Respondent granted all itsemployees a 50-cent-an-hour increase in pay, effec-tive as of July 15. The last previous increase hadbeen a 25-cent-an-hour increase on November 15,1965.According to the credited testimony ofGrounds, priorto grantingthe July 15 raise, he hadbeen having difficulty in keeping his crews. Practi-cally all of the other employers in the area operat-ing his type of business had already granted wageincreases.Itbecame necessaryforhim to dolikewise.He was successful in negotiating an in-crease in the price of his services effective as ofJuly 15 and he therefore put the wage increases ineffect as of that date. This was in accordance withthe pattern he had followed in previous years.The only evidence adduced by the GeneralCounsel regarding the raises tends to confirmGrounds' explanation. Thus, according to Gillikin'scredited testimony, in June when he asked Groundsif he and other members of the crew were going toreceive a wage increase, Grounds replied that it waspossible if Grounds could get an increase in pricesfromPanAmerican,Respondent'sprincipalcustomer. The record therefore affords no supportfor the allegation that the July 15 raises weregranted for the purpose of discouraging the em-ployees' union membership.CONCLUSIONSAND RECOMMENDED ORDEROn the basis of the foregoing findings of fact, it isconcluded that a preponderance of the evidencedoes not support the allegations of the complaintthat Respondent has engaged in any unfair laborpractices. It is accordingly ordered that the com-plaint herein be, and it hereby is, dismissed.